Case 9:18-cv-80176-BB Document 239 Entered on FLSD Docket 07/09/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                          Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                  MOTION FOR LEAVE TO SUPPLEMENT THE RECORD

         Dr. Craig Wright respectfully requests that the Court grant him leave to supplement his

  pending Motion for Judgement on the Pleadings [D.E. 144] (the “Motion”) with (1) excerpts

  from his June 28, 2019 deposition transcript (the “Deposition”), and (2) a June 18, 2015 letter

  that plaintiff Ira Kleiman, through his counsel, sent to the Department of Treasury (the “IRS

  Letter”). Dr. Wright submits that consideration of these two documents may assist the Court in

  ruling on the pending Motion.

  1.     The Deposition

         During the briefing of the Motion, Dr. Wright raised the fact that his ex-wife, Ms. Lynn

  Wright, was involved in the formation of W&K Info Defense Research LLC (“W&K”). See D.E.

  171 at 6-7. On June 28, Dr. Wright testified about Ms. Wright’s involvement with Dave Kleiman

  in forming W&K:

         Q: And was [Ms. Wright] involved in your companies?

         A: Lynne had been involved in my companies, yes.
         Q: Which companies was she involved in?

         A: She was involved in many of the companies. I can’t remember all the names.
         I've   had many companies. Lynne was also involved in W&K Information
Case 9:18-cv-80176-BB Document 239 Entered on FLSD Docket 07/09/2019 Page 2 of 4



            Defense in Florida with Dave, and she helped him there. She was involved in
            Cloudcraft that was set up. She was involved in various iterations of De Morgan.
            And others, I would have to look up the records.

  C. Wright Dep. Tr. 415:9-20 (emphasis added). 1 Dr. Wright also explained that Ms. Wright had

  and would still have an ownership interest in W&K:

            Q: Did she have shares in a business that you worked for or with?

            A: Yes.

            Q: Can you name those?

            A: Not all of them, no. I'd have to check records. I know that she had shares in
            De Morgan. I know that she had shares in Ridges Estate. I know that she had shares
            in things that I didn't end up working for.

            Q: Are those all the ones you can remember now?

            A: I'd need to look up what she has. I know that she had shares in W&K, but I
            didn't work for that. I know she had shares in other companies that I ended up
            taking over after her bankruptcy. But I didn't originally have shares in those; she
            did.

            Q: And what happened to her shares in W&K?

            A: That would still be her shares.

  Id. 420:17-421 (emphasis added). He also explained how Dave and Ms. Wright formed W&K:

            Q: So your knowledge of Lynne's shares in W&K comes from the records you
            received from Lynne?

            A: No.

            Q: Where does it come from?

            A: I was still in communication with Lynne in 2011 when I was setting up
            W&K, helping her, helping Dave.

            Q: So Lynne told you that she has shares in W&K?
            A: We were on the same phone call with Dave as the company was being
            constructed. We were on the same e-mails. So she didn't need to tell me. I had


  1
      Excerpts of the deposition transcripts are attached as Exhibit A.
                                                     2
Case 9:18-cv-80176-BB Document 239 Entered on FLSD Docket 07/09/2019 Page 3 of 4



          the communications between Dave and myself and her at the time. I saw all of
          this happening. And I communicated with Dave as he was filing the company.

  Id. 434:7-21.

  2.      The IRS Letter2

          In the IRS Letter, plaintiff Ira Kleiman, through his counsel, stated that he had little to no

  knowledge of Dave’s business affairs. See IRS Letter, attached as Exhibit B. He went on to state

  that he had no personal knowledge of W&K and that there “were no records left by [Dave]”

  regarding W&K. Id. Finally, Ira stated that because Dave had “only debts,” and that he was

  “deep in debt” when he died, Ira “did not open an estate” after Dave’s death and that “no probate

  occurred.” Id. at 2.

          Besides contradicting Ira’s arguments that he knows W&K’s membership, the IRS

  Letter’s admission that Ira never opened an estate is critical because it directly contradicts his

  argument that Dave’s estate automatically became a member of W&K upon Dave’s death. See

  Sur-reply at n. 9 (relying on the repealed Fla. Stat. § 608.434)). Even if plaintiffs were not

  relying on a repealed statute, the argument is factually contradicted because Ira’s IRS Letter

  states that he did not open an estate after Dave’s death because “Dave had only debts.” Ex. B at

  2. Therefore, if Dave were the only member of W&K, then W&K would’ve been permanently

  dissolved because it went more than 90 days without a member. See Fla. Stat. § 605.0701 (“A

  limited liability company is dissolved and its activities and affairs must be wound up upon the

  occurrence of . . . [t]he passage of 90 consecutive days during which the company has no

  members . . . .”).3


  2
   We received a copy of the IRS Letter as a part of a much larger production on April 29.
  3
   On his death, Dave Kleiman was disassociated as a member of W&K. Fla. Stat. §
  605.0602(7)(a). His estate could’ve been a member, but Ira admits in the IRS letter that, as of the
  date of the letter, he did not open an estate for Dave, even though he knew about W&K. See Ex.
  B.
                                                    3
Case 9:18-cv-80176-BB Document 239 Entered on FLSD Docket 07/09/2019 Page 4 of 4



                                            CONCLUSION

         Dr. Wright respectfully requests that the Court allow him to supplement his Motion with

  his Deposition and the IRS Letter.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Dr. Wright has conferred with

  counsel for plaintiffs, and they object to the relief sought here.

                                                        Respectfully submitted,

                                                        RIVERO MESTRE LLP
                                                        Attorneys for Dr. Craig Wright
                                                        2525 Ponce de Leon Boulevard, Suite 1000
                                                        Miami, Florida 33134
                                                        Telephone: (305) 445-2500
                                                        Fax: (305) 445-2505
                                                        Email: arivero@riveromestre.com
                                                        Email: jmestre@riveromestre.com
                                                        Email: arolnick@riveromestre.com
                                                        Email: receptionist@riveromestre.com

                                                        By: s/ Andres Rivero
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        ALAN H. ROLNICK
                                                        Florida Bar No. 715085
                                                        AMANDA MCGOVERN
                                                        Florida Bar No. 964263
                                                        BRYAN L. PASCHAL
                                                        Florida Bar No. 091576

                                    CERTIFICATE OF SERVICE

         I certify that on July 9, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.

                                                                       _ /s/Andres Rivero
                                                                          ANDRES RIVERO




                                                    4
